Title: To James Madison from Louis-André Pichon, 17 October 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


17 October 1802, Georgetown. Encloses a design of the flag adopted by the Italian Republic. Talleyrand has charged him with acquainting the American government with it and with asking that all civil and military officers at U.S. ports be ordered to extend to vessels sailing under the colors of the Italian Republic the respect and aid befitting a power friendly to France. Asks JM to show this letter to the president.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1); Tr (NHi: Livingston Papers). RC 2 pp.; in French. Tr in French; in Brent’s hand; written on the verso of Tr of JM to Pichon, 18 Oct. 1802.



   
   Pichon enclosed a small painting of the red, green, and white flag.


